 

Case 1:18-cv-05175-VSB-KHP Document 123 Filed 11/25/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

X
TYREIK WILLIAMS,
Plaintiff,
STIPULATION AND
-against- ORDER OF DISMISSAL
18-CV-5175 (VSB) (KHP)
CITY OF NEW YORK, ET AL.,
Defendants...

 

WHEREAS, the parties have reached a settlement agreement and now desire to

resolve the remaining issues raised in this litigation, without further proceedings and without

admitting any fault or liability;
NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by
and between the undersigned, that

1. The above-referenced action is hereby dismissed with prejudice; and

2 Notwithstanding the dismissal of this action in accordance with this agreement,

the District Court shall continue to retain jurisdiction over this action for the

purpose of enforcing the terms of the settlement agreement reached between the
Case 1:18-cv-05175-VSB-KHP Document 123 Filed 11/25/20 Page 2 of 2

parties and set forth in the Stipulation of Settlement executed by the parties in this

matter.

Dated: New York, New York
November 13, 2020

MOLOLAMKEN LLP
430 Park Avenue
New York, NY 10022

» ~ / f-

Leonid Grinbefg

William Alexander Harris
Justin Ellis
Attorneys for Plaintiff

 

JAMES E. JOHNSON

Corporation Counsel of the City
of New York

100 Church Street

New York, New York 10007

By:

Stephanie Michelle Vilella Alonso
Assistant Corporation Counsel

SO ORDERED:

 

HON. VERNON S. BRODERICK
UNITED STATES DISTRICT JUDGE

Dated: , 2020
